              Case 5:21-sw-00022-JLT Document 5 Filed 04/19/21 Page 1 of 1

 1

 2

 3

 4

 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   IN THE MATTER OF THE APPLICATION               CASE NO:       5:21-SW-0005-JLT
     OF THE UNITED STATES OF AMERICA                               5:21-SW-0021-JLT
10   FOR SEARCH WARRANTS CONCERNING                                5:21-SW-0022-JLT
     CELLULAR TELEPHONES ASSIGNED
11   CERTAIN CALL NUMBERS.
                                                     __________ ORDER TO UNSEAL SEARCH
                                                    [PROPOSED]
12                                                  WARRANTS AND SEARCH WARRANT
                                                    AFFIDAVITS
13

14
           Upon application of the United States of America and good cause having been shown,
15
           IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
16

17   Dated:     April 19, 2021
18                                                 The Honorable Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
